OPINION — AG QUESTION: SHOULD REVENUES COLLECTED BY THE TAX COMMISSION DURING THE MONTH OF JUNE OF EACH YEAR, AND ON DEPOSIT IN THE STATE TREASURY ON JUNE 30 OF EACH YEAR, BE CONSIDERED AS HAVING "ACCURUED" DURING THE FISCAL YEAR IN WHICH RECEIVED, FOR PURPOSES OF DETERMINED EXISTENCE OF SURPLUS, AN CALCULATING ESTIMATES OF REVENUES AS REQUIRED BY ARTICLE X, SECTION 23 OF THE OKLAHOMA CONSTITUTION? ANSWER: AFFIRMATIVE CITE: 68 O.S. 1965 Supp., 303 [68-303], 68 O.S. 1965 Supp., 805 [68-805], 68 O.S. 1965 Supp., 907 [68-907], 68 O.S. 1965 Supp., 2301 [68-2301], ARTICLE X, SECTION 1, 62 O.S. 1961 79 [62-79], 62 O.S. 1961 7.1 [62-7.1] (CHARLES NESBITT)